Appeals by plaintiffs in each of the above-entitled actions from an order of the Supreme Court, Nassau County, dated August 10, 1977, which dismissed their respective complaints. Order affirmed, with separate bills of $50 costs and disbursements as to each appeal payable jointly to respondents. Plaintiffs, who were involved in receivership proceedings extending over six years in the United States District Court for the Southern District of New York, made surcharge claims against the receivers in that court. By order dated March 19, 1974 the court rejected these claims and discharged the receivers following their final accounting. That determination was affirmed by the Second Circuit Court of Appeals on February 4, 1976. The plaintiffs now raise the issue of the propriety of the receivers’ actions with respect to property located in four other Federal districts. We agree with Special Term that, under principles of comity, these claims should be dismissed, without prejudice to the plaintiffs’ right to seek whatever relief they deem appropriate in the Federal court. Hopkins, J. P., Martuscello, Gulotta and Shapiro, JJ., concur.